DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osbourne (US 20190342208) in view of Dunlap et al (US 20130100955) and further in view of Lim et al (20170264494).

As to claim 1 Osbourne discloses a non-transitory computer-readable medium having instructions stored thereon for programming a processing device  (Osbourne ¶0047- 1st and 3rd sentences) to perform steps of: obtaining a table having a plurality of addresses each having a plurality of attributes (Osbourne 402, 404 and 406 of Fig.4, ¶0041- 1st and 2nd sentences); responsive to a requirement to reduce a size of the table (Osbourne ¶0017- last sentence- the reduced size of the routing table may allow routers or other components to maintain the entirety of the table in memory), reducing a number of the plurality of addresses based on one or more reduction approaches that use any of the plurality of attributes (Osbourne ¶0028- 1st and 2nd sentence- a sequence 400 of summarized routing tables to culminate in an attribute summarized table 406 which may be substantially reduced in size from an address summarized routing table 404); and obtaining an output table having some of the plurality of addresses for a table receiver- router (Osbourne ¶0026- last sentence- broadcast the new routing table to one or more of the routers 205).
 Osbourne however is silent where the plurality of addresses have a plurality of classification- as interpreted as priority based per class. However, in an analogous art Dunlap remedies this deficiency: Dunlap ¶0023- last sentence- the router control module 104 can access a routing policy 103, which may include a table or other data structure that stores the defined traffic classes, the priority levels for each traffic class);
Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the teachings of Osbourne with that of Dunlap for the purpose of a router a router accessing a table pertaining to priority level data (Dunlap ¶0023- last sentence).
Lim ¶0135- 1503 shows that the flow output table 130 has moved all of the records.... In addition, the flow output table 130 has removed all of the entries for the extra set. Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Osbourne and Dunlap with that of Lim for the purpose of modifying flow entry tables (Lim ¶0010).

As to claim 2 the combined teachings of Osbourne, Dunlap and Lim discloses the non-transitory computer-readable medium of claim 1, wherein the obtaining the table is via control plane components including Border Gateway Protocol (BGP) (Osborne ¶0017-3rd sentence- a control plane of a network is able to receive border gateway protocol (BGP) routes, in the form of IP addresses coupled to metadata.  Further, the control plane may summarize the received routes and place them in a routing table).

As to claim 3 the combined teachings of Osbourne, Dunlap and Lim disclose the non-transitory computer-readable medium of claim 1, wherein the requirement to reduce the size is based on a size of the table and a size of memory associated with the table receiver (Osborne ¶00017- last sentence- the reduced size of the routing table may allow routers or other components to maintain the entirety of the table in memory where they would otherwise be unable to fit a functional routing table due to space limitations).

As to claim 4 the combined teachings of Osbourne, Dunlap and Lim disclose the non-transitory computer-readable medium of claim 1, wherein, when there is no requirement to reduce the size, the output table has a same number of the plurality of addresses as the table (Osbourne ¶0036- 1st sentence- route reflector 228 may identify and/or sort into blocks contiguous summarized address routes having similar metadata and identical mask values (operation 304)

As to claim 5 the combined teachings of Osbourne, Dunlap and Lim disclose the non-transitory computer-readable medium of claim 1, wherein the one or more reduction approaches utilize one or more of the plurality of attributes to sort the plurality of addresses with the reducing based on the sorted plurality of addresses (Osborne ¶0036- 1st sentence- sort into blocks contiguous summarized address routes.)

As to claim 6 the combined teachings of Osbourne, Dunlap and Lim disclose the non-transitory computer-readable medium of claim 1, wherein the classifications are added by control plane components, and wherein the one or more reduction approaches utilize the classifications (Osbourne ¶0025- 3rd sentence- the control plane 214 can broadcast the policies (inclusive of classifications) out to routers 205 via a route reflector 228 included in the control plane 214).

As to claim 7 the combined teachings of Osbourne, Dunlap and Lim disclose the non-transitory computer-readable medium of claim 6, wherein the classifications are any of priority-based, weightings, and hard partitioning per class (Dunlap ¶0023- last sentence- the router control module 104 can access a routing policy 103, which may include a table or other data structure that stores the defined traffic classes, the priority levels for each traffic class);

As to claim 9 Osbourne disclose a method comprising: obtaining a table having a plurality of addresses each having a plurality of attributes (Osbourne 402, 404 and 406 of Fig.4, ¶0041- 1st and 2nd sentences); responsive to a requirement to reduce a size of the table(Osbourne ¶0017- last sentence- the reduced size of the routing table may allow routers or other components to maintain the entirety of the table in memory), reducing a number of the plurality of addresses based on one or more reduction approaches that use any of the plurality of attributes and classifications(Osbourne ¶0028- 1st and 2nd sentence- a sequence 400 of summarized routing tables to culminate in an attribute summarized table 406 which may be substantially reduced in size from an address summarized routing table 404);; and obtaining an output table having some or all of the plurality of addresses for a table receiver- router (Osbourne ¶0026- last sentence- broadcast the new routing table to one or more of the routers 205).
Osbourne however is silent where the plurality of addresses have a plurality of classification- as interpreted as priority based per class. However, in an analogous art Dunlap remedies this deficiency: Dunlap ¶0023- last sentence- the router control module 104 can access a routing policy 103, which may include a table or other data structure that stores the defined traffic classes, the priority levels for each traffic class);
Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the teachings of Osbourne with that of Dunlap for the purpose of a router a router accessing a table pertaining to priority level data (Dunlap ¶0023- last sentence).
Osborne and Dunlap however are silent wherein responsive to the requirement, obtaining an output table having their associated entries removed therefrom based on the one or more reduction approach. However, in an analogous art Lime remedies this deficiency: Lim ¶0135- 1503 shows that the flow output table 130 has moved all of the records.... In addition, the flow output table 130 has removed all of the entries for the extra set. Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Osbourne and Dunlap with that of Lim for the purpose of modifying flow entry tables (Lim ¶0010).

As to claim 10 the combined teachings of Osbourne, Dunlap and Lim disclose the method of claim 9, wherein the obtaining the table is via control plane components including Border Gateway Osborne ¶0017-3rd sentence- a control plane of a network is able to receive border gateway protocol (BGP) routes, in the form of IP addresses coupled to metadata.  Further, the control plane may summarize the received routes and place them in a routing table).

As to claim 11 the combined teachings of Osbourne, Dunlap and Lim disclose the method of claim 9, wherein the requirement to reduce the size is based on a size of the table and a size of memory associated with the table receiver (Osborne ¶00017- last sentence- the reduced size of the routing table may allow routers or other components to maintain the entirety of the table in memory where they would otherwise be unable to fit a functional routing table due to space limitations).

As to claim 12 the combined teachings of Osbourne, Dunlap and Lim disclose the method of claim 9, wherein, when there is no requirement to reduce the size, the output table has a same number of the plurality of addresses as the table(Osbourne ¶0036- 1st sentence- route reflector 228 may identify and/or sort into blocks contiguous summarized address routes having similar metadata and identical mask values (operation 304).

As to claim 13 the combined teachings of Osbourne, Dunlap and Lim disclose the method of claim 9, wherein the one or more reduction approaches utilize one or more of the plurality of attributes to sort the plurality of addresses with the reducing based on the sorted plurality of addresses (Osborne ¶0036- 1st sentence- sort into blocks contiguous summarized address routes.).

As to claim 14 the combined teachings of Osbourne, Dunlap and Lim disclose the method of claim 9, wherein the classifications are added by control plane components, and wherein the one or more reduction approaches utilize the classifications (Osbourne ¶0025- 3rd sentence- the control plane 214 can broadcast the policies (inclusive of classifications) out to routers 205 via a route reflector 228 included in the control plane 214)..

As to claim 15 the combined teachings of Osbourne, Dunlap and Lim disclose the method of claim 14, wherein the classifications are any of priority-based, weightings, and hard partitioning per class (Dunlap ¶0023- last sentence- the router control module 104 can access a routing policy 103, which may include a table or other data structure that stores the defined traffic classes, the priority levels for each traffic class);.

As to claim 17 Osbourne discloses A router comprising (Osbourne-Fig.5): and a controller having memory for storing a forwarding table therein (Osbourne ¶0042- 1st  sentence), wherein the controller is configured to provide a size of the memory for the forwarding table (Osbourne ¶0042-2nd sentence; ¶0043 7th sentence-system interface 514 may include a memory controller 514), wherein the size of the forwarding table is less than a size of a table having a plurality of addresses each having a plurality of attributes, obtain a reduced size table that has a reduction in a number of the plurality of addresses based on one or more reduction approaches that use any of the plurality of attributes (Osbourne ¶0028- 1st and 2nd sentence- a sequence 400 of summarized routing tables to culminate in an attribute summarized table 406 which may be substantially reduced in size from an address summarized routing table 404);and store the reduced size table in the memory (Osbourne ¶0017- last sentence- reduced size of the routing table may allow routers or other components to maintain the entirety of the table in memory).
Osbourne however is silent where the router comprises a plurality of ports and a switching fabric interconnecting the plurality of ports and the plurality of addresses have a plurality of classifications- as interpreted as priority based per class. However, in an analogous art Dunlap remedies this deficiency: Dunlap ¶0020- 4th sentence- a switching fabric 110, and network connections 115-117.  Each of the network connections 115-117 may be an input/output connection ; ¶0023- last sentence- the router control module 104 can access a routing policy 103, which may include a table or other data structure that stores the defined traffic classes, the priority levels for each traffic class);
Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the teachings of Osbourne with that of Dunlap for the purpose of a router a router accessing a table pertaining to priority level data (Dunlap ¶0023- last sentence).
Osborne and Dunlap however are silent wherein one or more  reduction approaches  remove some of the plurality of addresses and their associated entries from the forwarding table. However, in an analogous art Lime remedies this deficiency: Lim ¶0135- 1503 shows that the flow output table 130 has moved all of the records.... In addition, the flow output table 130 has removed all of the entries for the extra set. Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Osbourne and Dunlap with that of Lim for the purpose of modifying flow entry tables (Lim ¶0010).


As to claim 18 the combined teachings of Osbourne, Dunlap and Lim disclose the router of claim 17, wherein the table is obtained from control plane components including Border Gateway Protocol (BGP) Protocol (BGP) (Osborne ¶0017-3rd sentence- a control plane of a network is able to receive border gateway protocol (BGP) routes, in the form of IP addresses coupled to metadata.  Further, the control plane may summarize the received routes and place them in a routing table)..

As to claim 19 the combined teachings of Osbourne, Dunlap and Lim disclose the router of claim 17, wherein the one or more reduction approaches utilize one or more of the plurality of attributes to sort the plurality of addresses with the reducing based on the sorted plurality of addresses (Osborne ¶0036- 1st sentence- sort into blocks contiguous summarized address routes.).

As to claim 20 the combined teachings of Osbourne, Dunlap and Lim disclose the router of claim 17, wherein the classifications are added by control plane components, and wherein the one or more reduction approaches utilize the classifications (Osbourne ¶0025- 3rd sentence- the control plane 214 can broadcast the policies (inclusive of classifications) out to routers 205 via a route reflector 228 included in the control plane 214).. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osbourne in view of Dunlap in view of Lim and further in view of Eckert et al (US 20070140107).

As to claim 8 the combined teachings of Osbourne, Dunlap and Lim disclose the non-transitory computer-readable medium of claim 6, however silent wherein the classifications are used for any of a current prefix and a next-hop prefix. However in an analogous art Eckert remedies this deficiency: Eckert ¶0026- 2nd sentence- upon receiving information relating to next-hop routers, routines in module 220 can order network prefixes in the forwarding information base according to class information provided by classification module 210) Therefore it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Osbourne, Dunlap and Lim with that of Eckert for the purpose of designating prefixes base on classification (Eckert- 2nd sentence)

As to claim 16 the combined teachings of Osbourne, Dunlap and Lim disclose the method of claim 14, however silent wherein the classifications are used for any of a current prefix and a next-hop prefix. However, in an analogous art Eckert remedies this deficiency: Eckert ¶0026- 2nd sentence- upon receiving information relating to next-hop routers, routines in module 220 can order network prefixes in the forwarding information base according to class information provided by classification module 210). Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Osbourne, Dunlap and Lim with that of Eckert for the purpose of designating prefixes base on classification (Eckert- 2nd sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462